Citation Nr: 1713557	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-24 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION
The Veteran served on active duty from February 1966 to February 1970 and from February 1972 to June 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2011 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction was transferred to the RO in St. Paul, Minnesota.  

This matter was previously before the Board in February 2015, at which time it was remanded for additional development.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his currently diagnosed right knee disability was incurred during service.  He asserts that he his injured his right knee with a hammer and was placed on crutches.  He further contends that his bilateral knee disability was caused by his in-service duties, which included walking and standing on steel decks, handling tons of commissary up and down almost vertical steel ladders, and working 16-hour days on sea duty.  He contends that his left knee and low back disabilities are secondary to his right knee disability.  

Service treatment records document in-service treatment for right knee and low back injuries.  In May 1970 the Veteran complained of right knee pain for two weeks aggravated by walking.  The impression was internal derangement of the right knee.  October 1979 service treatment records documented treatment for internal derangement of the right knee.  He was unable to apply pressure to the leg.  Service treatment records also noted that he worked as a cook in the United States Coast Guard.  There was tenderness along the medial patella, tenderness with movement, minimal scarring on quadriceps expansion, and negative x-rays.  Another October 1979 service treatment record indicated that the Veteran had low back pain after lifting cast iron pipe poles which weighed 300 pounds.  There was pain radiating down the right leg.  An April 1980 service treatment record showed that the Veteran presented with varicose veins in the left leg.  It was noted that he worked as a cook and stood for many hours.  A June 1983 report of medical history showed that the Veteran reported a trick or locked knee.  The associated physician's summary indicated that the Veteran previously had problems with his right knee five years ago, but he did not have any issues recently.  

The Veteran was afforded a VA examination in December 2011.  The VA examiner diagnosed degenerative arthritis of the lumbar spine, right knee degenerative arthritis, left knee degenerative disease, and left knee meniscus tear.  The Veteran reported that he hit his right knee with a hammer during service and that his left knee symptoms started about six months after the initial right knee injury.  He reported that his back pain started three to four years ago.  The examiner opined that the right knee disorder was less likely than not incurred in or caused by service.  The examiner acknowledged that the service treatment records documented a right knee disability, but found that it appeared to have been transient and resolved.  The examiner based this conclusion on the normal objective physical examination in June 1983 as well as the absence of immediate post-military medical records to document a right knee disability.  With respect to the left knee and low back disability, the examiner found that the disabilities were less likely than not proximately due to or aggravated by the right knee disability.  The examiner stated that the low back and left knee were distinct from the right knee, with separate anatomic areas and pathologic processes.  

A June 2013 VA medical opinion addressed whether the Veteran' currently diagnosed low back disability was related to service.  The examiner noted the in-service treatment for back injuries.  The examiner opined that it was less likely than not that the low back disability was related to service since the back injuries were described in the service treatment records as back strains.  The examiner explained that the low back pain recurred only in more recent years and that his mild degenerative joint disease can be accounted for by age alone and that aggravation by morbid obesity cannot be excluded.  The examiner also opined that it was more likely than not that the currently diagnosed low back disability was aggravated beyond normal progression by the 1979 low back injury noted in service.  The VA examiner explained that the back strain episode was provoked by extraordinary lifting requirements and accompanied by onset of right radicular leg pain which suggested a more serious injury.  

Here, the Board finds that the December 2011 and June 2013 VA medical opinions are inadequate.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With respect to service connection for a bilateral knee disability on a direct basis, the December 2011 VA examiner found that the in-service right knee disability resolved based on the normal examination conducted in June 1983.  However, in a May 2012 statement, the Veteran explained that his knee disability never healed and that he was sent to sea duty where he had to walk and stand on steel decks, handle tons of commissary up and down almost vertical steel ladders, and work 16-hour days on a ship that was always in motion.  The service treatment records confirm that the Veteran's in-service duties involved lifting 300 pounds and standing for long periods.  While the December 2011 VA examiner addressed the right knee injury, the examiner did not consider whether his many years in service completing such tasks contributed to his bilateral knee disability.  

With respect to service connection for the low back and left knee disabilities on a secondary basis, the December 2011 VA examiner found that the anatomical areas of the left knee and back were separate and distinct from the right knee.  In June 2012, he reported that his right knee injury altered his gait.  The examiner did not discuss the Veteran's statements that his in-service right knee injury altered his gait and caused his low back and left knee disabilities.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury, but relied on the service treatment records to provide a negative opinion).
Finally, with respect to service connection for the low back disability on a secondary basis, the June 2013 VA medical opinion appears to be internally contradictory.  The examiner stated that it was less likely than not that the low back disability was related to the low back injury in service because the service treatment records described the injury as a back strain.  The examiner later stated that it was more likely than not that the low back disability was aggravated beyond natural progression by the in-service low back injury because the back injury was provoked by extraordinary lifting requirements of 300 pounds and associated with radicular pain which suggested a more serious injury.  The examiner then explained that the Veteran's low back disability can be accounted for by age alone, but that morbid obesity could not be excluded as a contributing cause.    The medical opinion appears to suggest that the Veteran's low back disability both was and was not related to service. 

Based on the above, the Board finds that the Veteran must be afforded another VA examination to address the nature and etiology of his bilateral knee and low back disabilities.   

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of his bilateral knee and low back disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Then, following a review of the relevant records and lay statements, the examiner should state an opinion with respect to the following:

(a) As to each diagnosed disability, whether it is at least as likely as not (a 50 percent probability or greater) that the disability originated during his period of active service or is otherwise etiologically related to his active service.

(b) As to each diagnosed left knee and low back disability, whether it is at least as likely as not (a 50 percent probability or greater) that the disability was either caused by, or aggravated by, his right knee disability?

A complete rationale must be provided for all opinions offered and the examiner must consider and discuss the Veteran's lay assertions.  In particular, the examiner must consider and discuss (1) the Veteran's statements that his right knee injury never healed; (2) his statements that walking and standing on steel decks, handling tons of commissary up and down almost vertical steel ladders, and working 16-hour days on sea duty caused his disabilities; and (3) and that his right knee injury altered his gait, thereby causing his left knee and low back disabilities.  If an opinion cannot be offered without resort to mere speculation, the examiner should explain in detail why this is the case and identify any additional evidence that may allow for a more definitive decision.

3.  Then, the RO or AMC should adjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




